     Case 2:20-cv-00162-GMN-BNW Document 5 Filed 09/21/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9         WILLIAM APFEL,                                   Case No. 2:20-cv-00162-GMN-BNW
10                                        Plaintiff,               ORDER
               v.
11
          JERRY HOWELL, et al.,
12
                                      Defendants.
13

14

15   I.       DISCUSSION

16            According to the inmate database for the Nevada Department of Corrections,

17   Plaintiff is no longer incarcerated at Southern Desert Correctional Center. However,

18   Plaintiff has not filed an updated address notification with the Court informing the Court

19   of his current address. The Court notes that pursuant to Nevada Local Rule of Practice

20   IA 3-1, a “pro se party must immediately file with the court written notification of any

21   change of mailing address, email address, telephone number, or facsimile number. The

22   notification must include proof of service on each opposing party or the party’s attorney.

23   Failure to comply with this rule may result in the dismissal of the action, entry of default

24   judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.

25   This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his

26   updated address with this Court. If Plaintiff does not update the Court with his current

27   address within thirty (30) days from the date of entry of this order, the Court will dismiss

28   this action without prejudice.

                                                       1
     Case 2:20-cv-00162-GMN-BNW Document 5 Filed 09/21/20 Page 2 of 2



1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6

7           DATED THIS 21st day of September 2020.

8
                                                  UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
